PER CURIAM.
Appellant, Charles Edward Barge, was found guilty by a jury of nine counts of forgery, nine counts of uttering forgeries, and one count of grand theft. Barge appeals the convictions, claiming, among other issues, that the evidence was insufficient to prove that he forged the checks, and that he therefore could not be convicted of forgery, uttering forgeries and grand theft. Our review of the record indicates that the evidence presented by the State was sufficient to prove that the nine checks were forged, and that Barge uttered them, knowing that they were forged. While the evidence was sufficient to prove that appellant uttered the nine forged checks and committed grand theft, the evidence was insufficient to prove that appellant forged any of the nine checks. See Clark v. State, 737 So.2d 634 (Fla. 1st DCA 1999). We therefore reverse the forgery convictions, but affirm in all other respects.
AFFIRMED in part and REVERSED in part.
JOANOS, MINER and DAVIS, JJ., CONCUR.